NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      FOX JOSEPH SALERNO, Petitioner.

                          No. 1 CA-CR 21-0285 PRPC
                              1 CA-CR 21-0402 PRPC
                               FILED 1-20-2022


     Petition for Review from the Superior Court in Maricopa County
                            No. CR2000-017362
                 The Honorable Peter A. Thompson, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Fox Joseph Salerno, Sterling, Colorado
Petitioner
                            STATE v. SALERNO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz, Judge Samuel A. Thumma, and Judge
Michael J. Brown delivered the decision of the Court.


PER CURIAM:

¶1             Petitioner Fox Joseph Salerno seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s tenth successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2